Exhibit 10.1

 



RESOLUTION OF THE SHAREHOLDERS

 

OF

 

STAR ALLIANCE INTERNATIONAL CORP.

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 31st day of July, 2017;

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:

 

DR. KOK CHEE LEE as Director & CEO

 

The Above qualified person has been nominated, and has accepted their position
as DIRECTOR and CEO of the Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

Dated: 31st July, 2017

 

 

 

/s/ Somporn Phatchan                               

Somporn Phatchan

on behalf of Kido Inter Co. Ltd., Majority Shareholders

